750 N.W.2d 175 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Clifford DOWDELL, Defendant-Appellant.
Docket No. 130199. COA No. 261597.
Supreme Court of Michigan.
June 23, 2008.
On order of the Court, the application for leave to appeal the September 23, 2005 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motions to remand and for resentencing are DENIED.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.
MARILYN J. KELLY, J., would grant leave to appeal for the reasons set forth in her dissenting statement in People v. Houlihan, 480 Mich. 1165, 746 N.W.2d 879 (2008).